Citation Nr: 1755334	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-47 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a back disability, consisting of congenital narrowing of the L4-5 and L5-S1 (claimed as back pain).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that new and material evidence had not been received to reopen the claim of service connection for a lumbar spine disability.  The Veteran previously had requested a Travel Board hearing, but withdrew this request in August 2014.  

In August 2015, the Board reopened the claim and remanded it for further development.  Further development was completed, and the claim continued to be denied through a June 2016 Supplemental Statement of the Case (SSOC).  

The Board finds sufficient compliance with the provisions stated therein as to the August 2015 Board remand, which was namely that the Veteran undergo a more comprehensive VA examination which was conducted in April 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have a back disability, including congenital narrowing of the L4-5 and L5-S1, due to his active duty service. 


CONCLUSION OF LAW

The criteria are not met to establish service connection for a back disability, including congenital narrowing of the L4-5 and L5-S1.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner 
does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist
argument).  

Applicable Law and Regulations

Service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017). Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

Certain chronic diseases, including arthritis, may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 10 percent level generally within one-year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there was a chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involving those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

Generally, under 38 C.F.R. § 3.303 (c), congenital or developmental abnormalities, and refractive error of the eye, are not considered "diseases or injuries" within the meaning of applicable legislation governing the awards of compensation benefits, and hence, do not constitute a disability for VA compensation purposes.

When there is for consideration for service connection an alleged congenital disorder, there is a distinction to be made between whether it constitutes a congenital "defect" or "disease."  A congenital disease is capable of improving or deteriorating, whereas a congenital defect is "more or less statutory in nature."  See VAOPGCPREC 82-90.  It has been recognized that service connection may be granted for congenital disease, provided initially incurred in or aggravated by military service, given that the presumption of soundness is applicable thereto.  Id.  See also Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The presumption of soundness does not apply to congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  In O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014) clarification was provided of the scheme distinguishing between congenital defect and disease, finding in concert with existing VA Office of General Counsel opinion precedent that "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect."  See id. at 1380-81.  However, service connection is still permissible for a congenital defect under limited circumstances due to aggravation of the pre-existing condition by superimposed disease or injury.  VAOPGCPREC 82-90; see also Martin v. Principi, 17 Vet. App. 342, 328-29 (2003).

Whether to award service connection depends on review of all relevant evidence, medical evidence and lay statement, and the evaluation of its competency and credibility.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Case Background

Reviewing the evidence, Service Treatment Records (STRs) indicate that in January 1968, the Veteran reported that he had had problems with his back since being in the Army.  On physical examination, there were mild paravertebral spasms.  Range of motion was good.  The Veteran's service discharge examination did not indicate any problems.

Thereafter, on January 2003 private neurological consultation, the impression was of mild congenital lumbar spinal stenosis at L4-5 and L5-S1, which may clearly contribute to his symptoms.  However, the Veteran's "drop attacks" (where he fell down to the floor) were very atypical for neurogenic claudication.  

The contemporaneous VA x-ray study of January 2003 indicates with regard to the lumbar spine, the impression of mild spondylosis.  There was no fracture or misalignment.  The disc spaces were well maintained.  The posterior elements were intact.  

Records pertaining to the Veteran's receipt of Social Security Administration (SSA) disability benefits, including for a back disorder, include a September 2003 report which observed that the Veteran had spinal stenosis which had been diagnosed by private physician.  The Veteran also had the problem of having his legs drop or give way when he walked, causing him to squat and fall.  Both hips hurt with prolonged sitting.  He had no pain on standing but prolonged standing caused his legs to drop and this caused sore legs.  

A VA Medical Center (VAMC) January 2008 MRI of the lumbar spine indicated anatomic alignment of the spine.  The vertebrae and disc spaces were normal in height.  There was no cord signal or marrow signal abnormality.  At L1-L2 there was mild lagmentum flavum hypertrophy adjacent to the knot compressing the right side thecal sac.  At L2-L3 there was mild ligamentum flavum hypertrophy.  At L3-L4 there was no disc bulge or herniation.  At L4-L5 there was facet hypertrophy and ligamentum flavum hypertrophy; narrowing of the foramen; mild compression of the left exiting nerve; mild diffuse bulge with subsequent mild anterior compression of the thecal sac.  At L5-S1 there was focal disc herniation displacing the thecal sac to the left.  There was compression to the right exiting nerve root, ligamentum flavum hypertrophy, and facet hypertrophy.  The impression was spondylitic disease as described.  Another January 2008 VAMC consult indicated abnormality of gait; and spondylosis, lumbar spine.  Arthritis was not diagnosed.  

The April 2009 letter of Dr. H. S., family physician, indicates:  "[The Veteran] has suffered with back problems since his time of service in 1967.  He has provided me with documentation of an initial visit at the Army Tag Center in Fort Benning for this complaint.  He did not continue his medical treatment at that facility, but states he was treated on and off since that time at various other civilian treatment facilities for the same complaint."

A January 2010 x-ray of the lumbosacral spine indicated that back pain had increased with conservative measures, the Veteran had known arthritis in the back.  Indicated in more detail, the disc spaces were preserved.  Alignment was satisfactory.  Small osteophytes were noted at the L2-3 through L4-5 levels anteriorly.  Mild degenerative changes involved both sacroiliac joints.  There had been little interval change since January 2003.  

On VA examination of the spine September 2010, the Veteran indicated that he had served in the Army as a transport specialist.  He stated that in 1987, during basic training at Fort Gordon, Georgia, he jumped over a wall on an obstacle course, and "pulled everything loose" in his lower back.  He stated that after this injury, he needed assistance walking.  At sick call the next day, he was treated conservatively.  He continued to have persistent back pain after this incident, and then, 5-6 months later, developed bilateral lower extremity weakness.  Both legs began to intermittently give out simultaneously with occasional falls.  In April 1968, he received a hardship discharge from the Army due to his father's illness.  Low back pain and leg drops continued to occur intermittently after discharge.  He underwent orthopedic, internal medicine and neurologic consultations without conclusive diagnosis for his symptoms.  He could now walk only three to four steps before his legs gave out, and he rapidly fell to a squatting position before arising again.  The Veteran now complained of constant 9/10 low back pain with no particular exacerbating or relieving factors.  Pain radiated to the upper back.  The back pain itself did not significantly affect ambulation.  The Veteran had not required physician-prescribed bed rest in the past year.  He had had no back surgery, nor any other orthopedic treatment.  He took no medications for his pain.  He had not worked since 2002 due to his drop attacks.  The pain was at a constant severe level, he had no discreet flare-ups.  He used a walker and occasionally a wheelchair.  

On physical examination, thoracolumbar flexion was to 90 degrees, extension 30 degrees, right and left lateral flexion 45 degrees, and right and left rotation to 50 degrees, all with end-of-range pain, and with no decrement due to pain or fatigue following repetitive motion.  The Veteran did have difficulty arising from his wheelchair.  On arising, he immediately dropped rapidly to a squatting position multiple times before making it to the exam table.  After each fall he immediately rose up without much difficulty.  On examination, there was mild lumbosacral tenderness but no muscle spasm.  Straight leg raising was negative bilaterally.  Motor and sensory examinations were normal.  Reflexes were 2+ and symmetric throughout the lower extremities.  Other than the drop attacks as described, gait was normal.  The MRI findings of January 2008 (previously documented) were reviewed again.  The diagnosis was mild lumbosacral degenerative joint and disk disease.  

The opinion was then provided as follows:   

The finding of congenital narrowing of the spinal canal was noted in neurology consult report of January 28, 2008 by Dr. John Steedman of the neurology service at the Dorn VA Hospital.  Dr. Steedman noted that the Veteran did have a degree of narrowing which was a combination of for the most part a congenitally small canal mild disk bulge and mild facet joint hypertrophy.  Dr. Steedman further stated that this degree of narrowing did not appear to be limiting his neurological functioning.  Furthermore no clear etiology was ever found for the drop attacks and this was felt to be most likely due to the rare condition of conversion disorder.   Review of service treatment records shows one treatment note in which the Veteran complained of back problems since being in the Army.  Specific date of onset of the symptoms was not given.  Assessment was mild back sprain.  No prior or subsequent notes are found in the service treatment records to suggest the presence of any chronic back complaints or disabilities.  There was documented back injury during service.  The degree of degenerative joint and disk disease of the lumbar spine is mild on the patient's MRI especially considering his age I believe that these findings are most likely due to chronic wear and tear which has occurred since discharge I find no evidence that the degree of mild disease present or any possible congenital component of canal narrowing is due to or was incurred during military service.  For these reasons I believe it is less likely as not that the diagnoses given above were incurred in or were a result of military service.

Subsequently on VA examination in April 2016, the diagnoses indicated at outset were degenerative arthritis of the spine, and spinal stenosis.  

On the subject of causation, the opinion was as follows:

The Veteran states he is wheelchair bound due to his lumbar spinal stenosis and degenerative disc disease because it causes leg weakness and "drop attacks"; however, other than some reported radiculopathy, his exam revealed intact sensation and strength of the lower extremities which implies to me that he should not be wheelchair bound as a result of a lumbar spine condition.  The Veteran claims his back conditions result from an injury sustained during basic training; however, his service treatment records contain no clinic notes or exam reports detailing a back injury and resulting pain.  The only evidence of back pain I could find was one questionnaire from 1968 in which a box was checked off for back pain, but again there are no physical exams or further documentation to detail this.  Further, an exam performed on 5/4/1972 with the heading "bureau of budget" documents no back symptoms and a normal lumbar spine exam.  This leads me to conclude that even if a back injury were to have occurred (although there is no documentation of such), his symptoms were completely resolved by 5/4/1972, and thus did not represent chronic progressive condition that could have plausibly resulted in his present disability.  Therefore, it is less likely than not that his reported back pain in 1968 caused or predisposed him to his present lumbar spine conditions.

A May 2016 addendum opinion was obtained from a different physician, in regard to the question of whether the Veteran had congenital back disorder that may have been worsened as the consequence of the Veteran's military service.  
      
Based on my review of the medical record, the lumbar condition as noted is a disease (DJD) and I can find no definitive evidence that would indicate there is any underlying congenital condition of the lumbar spine.  Additionally, I can find not definitive evidence for a condition of the lumbar spine, nor event/exposure that would have led to the Veteran's current lumbar spine condition.  Pain as noted is nonspecific and was self-limiting, resolved after treatment with no definitive residuals or findings that would indicate a current or future chronic condition.  Therefore, current lumbar spine disability was less likely than not incurred or related to active duty. 

Merits of the Claim

Having reviewed these findings, the Board finds that there is not a sufficient basis to award service connection.  It is acknowledged, the Veteran has a current low back disability.  However, there is nothing to substantiate that this very condition was incurred or aggravated during active military service.  This is the dispositive element of causation, and that crucial element has not been demonstrated here.

The Board finds the presumption of soundness is met under 38 U.S.C.A. § 1111, and so there is no question of whether the Veteran had a pre-existing condition that was aggravated during service.  The service entrance examination is clear of any back problems.  The one observation that has been made post-service to suggest pre-existing disability, consisted of mild congenital lumbar spinal stenosis at L4-5 and L5-S1.  As determined within the May 2016 VA medical opinion, however, there was no definitive indication of an underlying congenital condition of the lumbar spine.  It follows, there was no pre-existing condition.  The determinative question is whether disability was incurred in service.  

As to direct incurrence in service, the Board finds the medical opinions provided in 2010 and 2016 to effectively rule out the connection to service, notating that diagnosis and treatment in service was minimal; there was not much intervening treatment since service; the Veteran's present back condition was now attenuated and moderate level; there were more likely nonservice-related etiologies.  On the whole, the Board has reviewed these opinions, and finds that they are probative and sufficiently supported by review of the contents of the Veteran's claims file and his medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  There is no countervailing medical opinion, or other medical or clinical findings of a back problem that the Board sees has not been considered, or would likely make a material difference to the outcome of the opinions on causation.  

Furthermore, presumptive service connection is not warranted in this case, as the most probative evidence does not demonstrate that DJD was present within one year of the Veteran's separation from service.  38 C.F.R. § 3.309(a).  Significantly, a January 2008 MRI did not note arthritis.  Service connection based on continuity of symptoms is also not warranted.  At his March 1968 separation examination, his spine was found to be normal.  Significantly, in his report of medical history for separation, he checked "no" to the question of whether he had recurrent back pain.  In a May 1972 report of medical history for retention in the reserves, he also checked "no" to the question of whether he had recurrent back pain and upon examination his spine was normal.  

The Veteran's assertions have also been considered, but given the extended timeframe under consideration and review of x-ray findings required, the conclusions reached on causation are best left to medical review and discretion.  The Veteran is certainly capable of offering a reasoned opinion on what happened.  This notwithstanding, the medical opinions of record sufficiently address the situation.

Accordingly, because the preponderance of the evidence is unfavorable, the claim must be denied.  VA's benefit-of-the-doubt doctrine does not apply under the circumstances.  


ORDER

Service connection for a back disability, including congenital narrowing of the L4-5 and L5-S1, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


